                          UNITED STATES DISTRICT COURT
                          MIDDLE DISTRICT OF TENNESSEE
                               NASHVILLE DIVISION

 MARTA MCCLANAHAN and                         )
 JESSICA STINSON,                             )
                                              )
         Plaintiff,                           )
                                              )   NO. 3:19-cv-00163
 v.                                           )
                                              )
 MEDICREDIT, INC.,                            )
                                              )
         Defendant.                           )


                                         ORDER

        The telephone status conference set for October 30, 2020, is RESCHEDULED

to November 5, 2020, at 11:00 a.m.

        IT IS SO ORDERED.



                                          ____________________________________
                                          WAVERLY D. CRENSHAW, JR.
                                          CHIEF UNITED STATES DISTRICT JUDGE




      Case 3:19-cv-00163 Document 88 Filed 10/26/20 Page 1 of 1 PageID #: 721
